UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2354


CARLA T. LEWIS,

                    Plaintiff - Appellant,

             v.

ROY SMITH, AIC-VPIA; VIRGINIA PROPERTY INSURANCE,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00546-MHL)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carla T. Lewis, Appellant Pro Se. Gary Robert Reinhardt, KALBAUGH, PFUND &
MESSERSMITH, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carla T. Lewis appeals the district court’s orders dismissing Lewis’ complaint

without prejudice for failure to prosecute and denying reconsideration. * On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Because

Lewis’ informal brief does not challenge the basis for the district court’s disposition, she

has forfeited appellate review of the court’s orders. See Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”). Accordingly, we affirm the

court’s orders. We further deny Lewis’ “motion to reintegrate appellate brief” and motions

for entry of default judgment. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




       *
         With respect to the first order, because the district court dismissed Lewis’ action
“for procedural reasons unrelated to the contents of the pleadings,” we have jurisdiction
over this appeal. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir.
2015), abrogated in part on other grounds by Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-
12 (4th Cir. 2020) (discussing factors courts consider in determining whether order is final
and appealable).

                                             2